Title: To George Washington from Thomas Wooster, 29 September 1780
From: Wooster, Thomas
To: Washington, George


                        
                            Sire
                            New Haven Sepr 29th 1780
                        
                        Permit me to address you by that Title, as being the Father and Saviour of your Country; and at the same time
                            pardon the impertinent boldness of what I am about to request, as it flows from a sincere Love of my Country; and a
                            particular veneration for your Person and Character.
                        It is now eighteen Months since with the greatest reluctance, I resign’d the Post I held in the Army, owing
                            mostly to a disagreable misunderstanding, between the Officers of our chief in general, and myself in particular, with the
                            commanding officer of the Regiment at that time, which occasion’d a considerable number of them to resign, as well as
                            myself; his manner of behaviour to us, which was the cause of our resignation, Col. Humphry can inform your Excellency as
                            well as myself—I find that I cannot remain easy at Home, an idle Spectator, as long as the War lasts; and at the same time
                            am sensible, that my resignation has entirely precluded me, from the Line of the Army for the future; but still shou’d be
                            exceeding glad, to rejoin it again in some Character, where I cou’d have an opportunity of serving my Country in some
                            measure, and also of gaining the most knowledge to myself: these considerations have induc’d me to request your Excellency
                            wou’d permit me, to serve in your Family as a Volunteer, if it is consistent with the rules and customs of the Army, and
                            your own inclination; I shou’d expect to continue with the Army, as long as the War lasted, (if my Life was spar’d) and
                            shou’d think myself very happy, to be so near your Excellency, that I might form myself, both by your
                            precepts and example—If my request shou’d not be thought improper, but shou’d be agreable to your Excellency be pleas’d
                            to communicate it to Col. Humphry and he will inform me of your sentiments on the matter, by the first opportunity. I have
                            the Honour to be your Excellencys Most Obedt And very Hbl. Sert
                        
                            Thos Wooster
                        
                    